OPINION — AG — ** OKLAHOMA HISTORICAL SOCIETY — DEPOSITS — STATE TREASURER ** (1) THE OKLAHOMA HISTORICAL SOCIETY IS A STATE AGENCY (DEFINITION) AND THAT ANY MONIES RECEIVED BY IT AS SUCH, WHETHER BY REASON OF MEMBERSHIP DUES, CONTRIBUTIONS, GIFTS, DONATIONS OR OTHERWISE, ARE REQUIRED TO BE DEPOSITED IN THE STATE TREASURER IN CONFORMITY WITH 62 Ohio St. 7.1 [62-7.1], 62 Ohio St. 74 [62-74] (2) THE OKLAHOMA HISTORICAL SOCIETY IS `NOT' AUTHORIZED TO DEPOSIT ANY FUNDS RECEIVED BY IT IN A BANK. (3) THE OKLAHOMA HISTORICAL SOCIETY CANNOT INVEST ITS FUNDS IN UNITED STATES GOVERNMENT BONDS. (PUBLIC FUNDS, FINES, GIFTS, FEES, STATE OFFICERS) CITE: 53 Ohio St. 8 [53-8], 62 Ohio St. 7.1 [62-7.1], 62 Ohio St. 74 [62-74], OPINION NO. MAY 4, 1956 — NURSING (RICHARD M. HUFF)